            Case 1:21-cv-00803-AWI-BAM Document 12 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10    YELLOWCAKE, INC., a California                        CASE NO. 1:21-CV-0803 AWI BAM
      corporation,
11
                             Plaintiffs                     ORDER VACATING AUGUST 16, 2021
12                                                          HEARING AND ORDER ON
                     v.                                     DEFENDANTS’ MOTION TO STRIKE
13
      DASHGO, INC., a Delaware corporation,
14    and AUDIOMICRO, INC. d/b/a ADREV, a                   (Doc. No. 4)
      Delaware corporation,
15
                             Defendants
16

17

18
            This is a copyright infringement action that stems from the alleged improper infringement
19
     of hundreds of domestic and foreign copyrighted works. Currently before the Court is a Rule
20
     12(f) motion to strike by Defendant. Hearing on this motion is set for August 16, 2021.
21
            Background
22
            On May 17, 2021, Plaintiff filed its complaint for damages.
23
            On July 1, 2021, Defendants filed a Rule 12(f) motion to strike.
24
            On July 21, 2021, Plaintiff filed a First Amended Complaint (“FAC”).
25
            Discussion
26
            Under Rule 15(a)(1)(B), “A party may amend its pleading once as a matter of course: . . .
27
     (B) if the pleading is one to which a responsive pleading is required . . . 21 days after service of a
28
           Case 1:21-cv-00803-AWI-BAM Document 12 Filed 08/04/21 Page 2 of 2


 1 motion under Rule 12(b), (e), or (f) . . . .” This rule confers upon a party a right to amend, the

 2 only limitations being those found within Rule 15(a)(1) itself. Ramirez v. County of San

 3 Bernardino, 806 F.3d 1002, 1007-08 (9th Cir. 2015). Some courts have used the term “absolute

 4 right” in describing a party’s ability to amend under Rule 15(a)(1). E.g. In re Alfes, 709 F.3d 631,

 5 639 (6th Cir. 2013); Galustian v. Peter, 591 F.3d 724, 730 (4th Cir. 2010); James Hurson Assocs.,

 6 Inc. v. Glickman, 229 F.3d 277, 282-83 (D.C. Cir. 2000). “[A]n amended complaint supersedes

 7 the original, the latter being treated thereafter as non-existent” and as no longer performing any

 8 function in the case. Ramirez, 806 F.3d at 1008; see also Hal Roach Studios, Inc. v. Richard

 9 Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1989).

10         Here, Plaintiff filed its FAC on the twentieth day after Defendants filed their Rule 12(f)
11 motion. Therefore, the FAC was timely under Rule 15(a)(1)(B). Because the FAC was timely

12 filed, the FAC is the operative complaint, and the original complaint is now non-existent and

13 performs no function in this case. See id. Because Defendants’ Rule 12(f) motion is attacking a

14 now non-existent complaint, the Rule 12(f) motion is moot. See Ramirez, 806 F.3d at 1008; Hal

15 Roach Studios, 896 F.2d at 1546.

16

17                                                ORDER
18         Accordingly, IT IS HEREBY ORDERED that:
19 1.      Defendants’ Rule 12(f) motion to strike (Doc. No. 4) is DENIED as moot; and
20 2.      The August 16, 2021 hearing on Defendants’ now moot Rule 12(f) motion is VACATED.
21
     IT IS SO ORDERED.
22

23 Dated: August 4, 2021
                                                SENIOR DISTRICT JUDGE
24

25

26
27

28

                                                      2
